OFFICE   OF   THE   ATTORNEYGENERAL OF TEXAS
                      AUSTIN
Departnmnt of Agrioultun,    Pago 8


            It is the rule that an oftlosr   or agent OS the
State   Is allaed   only suoh oonpensation 6na muolumente aa
are oxpreealy 00nferrtba   upon him an remuneration sar the
disoharge~ of his official dutisr au an agent of the State.
LloCallav. City of Rookdale, l.l.2 Tax. 209, Z46 9. W. 654.
It follas     that any pub110 oiiioor  or agent who domndr
mlleago, 0306 or apenaes must point out mom statute       au-
thdzing     it8 auonan~~.    wh0r0 a duty n3qui.d    ml ex-
penditure of money Is Imposed upon a public off2 oar or
agent, and no pr~vialon 18 ma0 ror relmburramsnt to the
offloor by the state rotor  tho expons.8 inollrsml, mob orsi-
acr or agtmt ia deemed to be repald for th6 expenma in-
curred in the disohargo of 8uoh duty by whatever oompuua-
tion ia allowed and pi& to him Sor hia senioea       as suoh
pub110 agent.
          Bin00 tharo ia no provision     of the statute or
OS the apprlhpriationbill oonisrring     ths right to m&a-
bursemnt  upon the ilWDCOtOn      for the eXpe500Si.zWwnd
by than in fttrni8hing the bond required by law ‘you are
adviued that    in tho oplnfron.of thte doparfPaan~ rush
baa& prom&     oanaot be paid out of the approprfation    to
whloh you refer.
                                      Touru very truly
                                  ATTo88ETQSXERALOF TXXM




             APPROVEDJAN
                       14, 1941
              A




                                                                .-.